Citation Nr: 1342378	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  09-46 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.

2.  Entitlement to a rating in excess of 20 percent for left hip snapping syndrome with chronic pain.

3.  Entitlement to a rating in excess of 10 percent for left lateral femoral cutaneous nerve palsy with resultant sleep deprivation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1996 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In her November 2009 substantive appeal, the Veteran requested a hearing in Washington, DC.  However, in a September 2012 correspondence, the Veteran indicated that she no longer wished to have a hearing, and in a December 2013 correspondence the Veteran's representative confirmed that she was withdrawing her prior request for a hearing.  The Board therefore deems the request for a Board hearing to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

In the November 2009 statement of the case, the RO included in the list of issues the matter of entitlement to an earlier effective date for a rating of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome.  This issue, however, was not initially raised by the Veteran in her claim or addressed in the March 2009 rating decision or the June 2009 notice of disagreement.  The Veteran's September 2012 correspondence lists only the three issues list on the title page as the issues that she currently wishes to appeal.  Hence, the issue of entitlement to an earlier effective date for a rating of 20 percent for degenerative disc disease of the lumbar spine with intervertebral disc syndrome is not on appeal at this time.

The Virtual VA electronic claims file has been reviewed; a review of the documents reveals that it contains an October 2013 Appellant's Brief and VA treatment records pertinent to the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded VA examinations in June and November 2008.  She has since submitted written statements indicating that her symptoms associated with these service connected disabilities have become more severe.  These assertions are supported by complaints and treatment of the lower extremities and back which are recorded in her more recent VA treatment records.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a veteran asserts that the service-connected condition has become more severe.).  Moreover, the Board notes that it has been over 5 years since the Veteran was last examined.  Therefore, the Board finds that additional examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected lumbar spine, left hip, and nerve palsy disabilities.  

Furthermore, the Board notes that the June 2008 examination report notes that left hip joint function was additionally limited by pain, fatigue, lack of endurance, and incoordination, and that "pain has the major functional impact."  The range of motion test findings do not, however, include any difference in the measured range of motion and the measured degree at which pain occurs.  The November 2008 examination notes that joint function of the spine was additionally limited by pain after repetitive motion, but includes no findings regarding the extent of that additional limitation other than indicating that pain began at 0 degrees; it is unclear whether the examiner meant to indicate that pain was constant at all degrees of motion or whether there was no change in the limitation of motion based on pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board also notes that on examination of the left hip in June 2008, the examiner found range of motion limitations of 30 degrees flexion and 10 degrees internal and external rotation.  The hip can be rated under Diagnostic Codes 5250-5255.  38 C.F.R. § 4.71a (2013).  Assigning multiple ratings based on the same symptoms or manifestations would constitute prohibited pyramiding; however, assigning separate ratings based on limitation of extension, flexion, and adduction of the hip under Diagnostic Codes 5251, 5252 and 5253 would not amount to pyramiding under 38 C.F.R. § 4.14 (2013); see Esteban v. Brown, 6 Vet. App. 259 (1994) (Separate ratings under different diagnostic codes may be assigned where "none of the symptomatology for any of [the] conditions is duplicative of or overlapping with the symptomatology of the other ... conditions.").  

Additionally, in a September 2012 correspondence, the Veteran indicated that she was submitting lay statements regarding her condition from "battle buddies" and family members.  No such statements were included in the September 2012 mailed packet that was associated with the current claims file.  The Veteran should be contacted regarding whether she would still like to submit such statements in the current appeal.

Finally, the Veteran's VA treatment records show that she has received regular continuing treatment for her back, thigh, and lower extremities at the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia.  Currently, the claims file contains only VA treatment records dating up to December 2012.  As there may be additional treatment records directly pertinent to the current issues, all outstanding VA treatment records should be obtained, to the extent available, and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and her representative explaining that no lay statements from "battle buddies" or family members were received in the September 2012 correspondence.  The Veteran should be given an appropriate period of time to respond and to present any other information and/or evidence pertinent to the claims on appeal.

2.  The RO/AMC should obtain from the Hunter Holmes McGuire VA Medical Center in Richmond, Virginia all outstanding, pertinent records of treatment of the Veteran since December 2012.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) and associate all records with the claims file.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination(s) performed by a qualified examiner(s) to determine the severity of the Veteran's service-connected degenerative disc disease of the lumbar spine with intervertebral disc syndrome, left hip snapping syndrome with chronic pain, and left lateral femoral cutaneous nerve palsy with resultant sleep deprivation.  The entire claims file must be provided to the examiner(s) and the examination report(s) should reflect consideration of the Veteran's documented medical history and assertions, including the lay statements of the Veteran's friends and family members.  All indicated tests should be accomplished and all clinical findings reported in detail. 

The examiner(s) performing the VA examination(s) should conduct range of motion testing, expressed in degrees, for the thoracolumbar spine and left hip/thigh.  The examiner(s) should render specific findings as to whether, during the examination(s), there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  In addition, the examiner(s) should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain, weakness, stiffness, or locking, and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner(s) should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner(s) should also identify all symptoms associated with the Veteran's left lateral femoral cutaneous nerve palsy with resultant sleep deprivation.  He/she should state whether the Veteran's incomplete paralysis is wholly sensory or not.  The examiner(s) should also discuss the manifestations of the Veteran's resultant sleep deprivation, including its functional impact.

The examiner(s) should set forth all examination findings, together with the complete rationale for the comments and opinions expressed. 

4.  The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review the above requested medical report and opinion to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, implement necessary corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, including consideration of whether separate ratings for impairment of the left hip/thigh based on limitation of motion may be granted.  If any benefit sought on appeal remains denied, the RO/AMC must furnish a supplemental statement of the case must to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



